  8:18-cv-00101-JFB-CRZ Doc # 109 Filed: 09/21/20 Page 1 of 2 - Page ID # 760




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                     Plaintiff,                               8:18CV101

       vs.
                                                                ORDER
AK-SAR-BEN VILLAGE, L.L.C.,

                     Defendant.


      Currently before the court is Defendant's motion for attorney fees and costs
in the amount of $5,792.00. (Filing No. 107).


      Throughout this case, Plaintiff has repeated failed to comply with discovery
orders. (See Filing No. 102). In light of Plaintiff’s failure to comply, on June 23,
2020, the court granted Defendant’s motion for reimbursement of the fees it has
incurred in seeking Plaintiff’s compliance with this court’s discovery directives. (Id).
The court ordered that Defendant submit to Plaintiff an itemization of its fees by
July 23, 2020. Plaintiff was given ten days after receipt of the itemization respond.
(Id. at CM/ECF p. 11). Defendant provided the itemization as directed but Plaintiff
failed to respond. (Filing No. 107-1 at CM/ECF p. 3).


      Defendant then filed the instant motion, asking the court to order Plaintiff to
reimburse Defendant in the full amount demanded. Defendant submitted an
affidavit which attests to the amount of fees and generally states how much time
each attorney spent on various discovery and sanctions motions. (Filing No. 107-
1). Again, Plaintiff did not respond.
  8:18-cv-00101-JFB-CRZ Doc # 109 Filed: 09/21/20 Page 2 of 2 - Page ID # 761




      The court therefore will grant Defendant’s motion for assessment of fees and
costs for good cause and as unopposed. Plaintiff is ordered to remit to Defendant
the full amount demanded.


      Moreover, Plaintiff’s failure to respond to the fee application evidences her
lack of cooperation with Defendant in preparing a joint stipulation for assessment
of fees and her lack of assistance to this court in determining the amount of fees
to be assessed. Accordingly, consistent with the court’s prior order, (Filing No. 106,
at CM/ECF p. 7, Order ¶ 7), the court awards Defendant an additional $1000 to
compensate Defendant for the time and expense of preparing its motion for
assessment of fees.


      Accordingly, IT IS ORDERED:

      1)     Defendant’s Motion (Filing No. 107) is granted:

                a. On or before October 5, 2020, Plaintiff shall reimbursement
                   Defendant for its fees and costs, in the total amount of
                   $6,792.00.

                b. No later than October 7, 2020, Plaintiff shall file a declaration or
                   other form of sworn testimony indicating her compliance with
                   this order.

                c. If the court does not receive a notice of compliance by the
                   October 7, 2020 deadline, the court will set this case for an in-
                   court hearing on Plaintiff’s civil contempt of court.

      Dated this 21st day of September, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
